By the Court, Wallace, C. J.:
1. It is impossible to determine, from the record before us, whether an appeal was taken from the order denying a new trial or from the judgment, or both. The transcript contains the judgment and the order denying a new trial. Ho notice of appeal and no evidence of service of such notice is shown; the only stipulation upon this point is “that notices of new trial and appeal, and appeal bond were duly served and filed and made in time.”
2. If the appeal is to be regarded as taken from the judgment alone, it is sufficient to say that we discover no error upon the judgment-roll, as found in the record.
3. If the appeal was taken from the order denying a new trial, it is apparent that that order is not before us for examination. If errors of either law or fact occurred which would have entitled the defendant to a new trial, they are not sufficiently specified within any recognized rule of practice—even the most liberal in its character.
Judgment and order affirmed. Remittitur forthwith.
Neither Mr. Justice Rhodes nor Mr. Justice Niles expressed an opinion.